DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/23/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-7 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US PG. Pub. 2014/0337970 A1).

	Referring to Claim 1, Yamada teaches an image processing apparatus (See Yamada, Figs. 2 and 3, Image Processing Apparatus (MFP 101)) having an operation device (See Yamada, Fig. 2, Operation Unit 209, Sect. [0035]), comprising 
one or more memories (See Yamada, Fig. 2, ROM 202, RAM 203, HDD 204) and 
one or more processors that execute a set of instructions (See Yamada, Fig. 2, CPU 101, Sect. [0033], in the MFP 101, one CPU 201 carries out processes using one memory (the RAM 203 or the HDD 204)) to:
receive a print job from an information processing apparatus (See Yamada, Sect. [0038] lines 2-3, A print unit 304 is an application for executing a received print job to realize the print function.);
store the received print job in a storage device in association with identification information of a user (See Yamada, Fig. 7, Sect. [0054] lines 16-18, On the print screen 1100 shown in FIG. 7, a list of print jobs for a selected user 1 among jobs stored in the MFP 101 is displayed.);
authenticate a user (See Yamada, Fig. 4C, Authentication Screen 600, Sect. [0045], When a user enters a user name into the user name entry field 601, enters a password into the password entry field 602, and depresses the login button 604, the access control authentication unit 308 performs authentication by referring to an authentication table 901 in FIG. 5C, which is held in the HDD 204.);
without the user selecting at least one print job among the print jobs stored in association with the identification information of the authenticated user, perform the at least one print job according to designation of an object for performing the at least one print job (See Yamada, Sect. [0059] lines 8-16, when access control authentication is set as an authentication method, the access control authentication unit 308 performs authentication that requires input of authentication information for the purpose of restricting usage of applications.  This enables user authentication to be performed using an appropriate method on an application-by-application basis without requiring a user to perform time-consuming consuming operation.), 
wherein the one or more processors further execute the set of instructions to, in a case where a print job that is not performed according to the designation of the object is included in the print jobs stored in association with the identification information of the authenticated user, give notification that the print job that is not performed according to the designation of the object is included, to the authenticated user (See Yamada, Sect. [0057], when the login button 604 is depressed after a user name and a password are entered on the access control authentication screen 600, the access control authentication unit 308 performs authentication by referring to the authentication table 901 based on the authentication information.  When authentication is successful (YES in step S1010), the access control authentication unit 308 requests the application selected in the step S1002 to start.  As a result, the application which has started displays a screen for this application via the screen display management unit 301 (step S1008).  For example, when the scan and send button 403 is depressed on the menu screen 400, the access control authentication unit 308 displays the access control authentication screen 600.  When authentication is successful, the scan and send unit 305 displays a scan and send screen).

	Referring to Claim 2, Yamada teaches the image processing apparatus according to claim 1 (See Yamada, Figs. 2 and 3, Image Processing Apparatus (MFP 101)), wherein, as the notification, information for notifying that the print job that is not performed according to the designation of the object is included is added (See Yamada, Sect. [0050], When an application is selected by detecting depression of a button on the menu screen 400 by a user (YES in step S1002), the application selection menu unit 302 notifies the authentication management unit 306 of the selected application via the screen display management unit 301.).

	Referring to Claim 3, Yamada teaches the image processing apparatus according to claim 1 (See Yamada, Figs. 2 and 3, Image Processing Apparatus (MFP 101)), wherein, in the case where the print job that is not performed according to the designation of the object is included in the print jobs stored in association with the identification information of the authenticated user, information for the notification is displayed on the operation device according to the designation of the object (See Yamada, Sect. [0051], The authentication management unit 306 then ascertains an authentication method for the selected application by referring to the authentication method determination table 701 (step S1003) to determine whether or not authentication is necessary (step S1004).  Upon determining that authentication is unnecessary (NO in the step S1004), the authentication management unit 306 requests the application selected in the step S1002 to start.  As a result, the application which has started displays a screen for this application via the screen display management unit 301 (step S1008).).
	
Referring to Claim 4, Yamada teaches the image processing apparatus according to claim 1 (See Yamada, Figs. 2 and 3, Image Processing Apparatus (MFP 101)), wherein, in the case where the print job that is not performed according to the designation of the object is included in the print jobs stored in association with the identification information of the authenticated user, information of the print job that has been stored in association with the identification information of the authenticated user (See Yamada, Sect. [0042], When a user depresses a button corresponding to him or her among the buttons 501 to 503, the personalizing authentication unit 307 performs personalizing authentication by referring to an authentication table 801 which is held by the HDD 104 as shown in FIG. 5B.  In the authentication table 801, user names and attribute information are associated with each other.  User information such as places to which the users belong, setting information on user-specific applications, and information on operation screens for the user-specific applications are stored as the attribute information) and is not performed according to the designation of the object is displayed on the operation device according to selection of the object (See Yamada, Fig. 4B, Screen 500, Sect. [0041], On a personalizing authentication screen 500 in FIG. 4B, buttons 501 to 503 representing users are displayed.  It should be noted that although in the example shown in the figure, "User 1", "User 2", and "User 3" are written on the buttons 501 to 503, identifiable information such as user names, IDs, and nicknames (user identification information) which can be set by users themselves are displayed.).
	
Referring to Claim 5, Yamada teaches the image processing apparatus according to claim 1 (See Yamada, Figs. 2 and 3, Image Processing Apparatus (MFP 101)), wherein the print job that is not performed according to the designation of the object is a print job corresponding to a function restriction set in the image processing apparatus (See Yamada, Fig. 4C, Sect. [0043], The access control authentication unit 308 has a function of executing an authentication method (second authentication method) that requires input of authentication information for the purpose of restricting use of applications so as to perform stricter user authentication than that by the personalizing authentication unit 307.  FIG. 4C shows an exemplary screen displayed on the operation unit 209 when the access control authentication unit 308 performs user authentication.).

	Referring to Claim 6, the structural elements of apparatus claim 1 perform all of the steps of method claim 6.  Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 7, arguments analogous to claim 12 are applicable herein.  The non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Yamada, Fig. 2, Control Unit 200 with CPU 201, Sect. [0029], A control unit 200 including a CPU 201 controls the overall operation of the MFP 101.  The CPU 201 reads out control programs stored in a ROM 202 to provide various types of control such as reading control and transmission control.  A RAM 203 is used as a temporary storage area such as a main memory and a work area for the CPU 201.  An HDD 204 stores image data and various programs.  An operation unit I/F 205 is an interface (I/F) that controls exchange of information between an operation unit 209 and the control unit 200.) and various memories stored therein.

Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Naitoh et al. (US PG. Pub. 2013/0242335 A1) discloses A service provider system obtains, from a request for registering a job to process electronic data, first user information regarding a first user who sends the request, location information indicating a data storage area at which the electronic data to be processed is stored, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677